THE THIRTEENTH COURT OF APPEALS

                                   13-21-00017-CV


        Stand for Something Group Live, LLC d/b/a The Rail Club Live, et al.
                                        v.
 Greg Abbott, as Governor of Texas; Texas Alcoholic Beverage Commission; and The
                                  State of Texas


                                  On Appeal from the
                     200th District Court of Travis County, Texas
                      Trial Court Cause No. D-1-GN-20-004403


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the appeal should be dismissed in part and the judgment of the

trial court should be affirmed in part. The Court orders the appeal DISMISSED IN PART

and the judgment of the trial court AFFIRMED IN PART. Costs of the appeal are

adjudged against appellants.

      We further order this decision certified below for observance.

October 20, 2022